                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    CERTAIN UNDERWRITERS AT LLOYD’S                     CASE NO. C18-1661-JCC
      LONDON, that participate on marine cargo
10
      policy no. B0799MC030730k, foreign                  MINUTE ORDER
11    corporations,

12                           Plaintiffs,
              v.
13
      MILLS BROS. INTERNATIONAL, INC., and
14
      GLOBAL HARVEST FOODS, LTD.,
15
                             Defendants.
16

17

18          The following Minute Order is made by direction of the Court, the Honorable John C.
19   Coughenour, United States District Judge:
20          This matter comes before the Court on the parties’ stipulated motion to revise the case
21   caption (Dkt. No. 43). The parties request that the case caption be amended to show that
22   Defendants in this case are Mills Bros. International, Inc. and Global Harvest Foods, Ltd. (Id.)
23   The parties also request that all references to “Defendant” in the complaint and counterclaim
24   answer in this action “be understood to refer to both defendants.” (Id.) Having thoroughly
25   considered the motion and the relevant record, the Court hereby GRANTS the motion. The Clerk
26   is DIRECTED to modify the case caption to reflect that the named Defendants in this action are


     MINUTE ORDER
     C18-1661-JCC
     PAGE - 1
 1   Mills Bros. International, Inc. and Global Harvest Foods, Ltd.

 2          DATED this 10th day of September 2019.

 3                                                         William M. McCool
                                                           Clerk of Court
 4
                                                           s/Tomas Hernandez
 5
                                                           Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1661-JCC
     PAGE - 2
